Case 2:17-cr-20018-DML-MKM ECF No. 68, PageID.1185 Filed 12/10/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                   Case Number 17-20018
v.                                                          Honorable David M. Lawson

MICHAEL GOODWIN,

               Defendant.
                                             /

                ORDER GRANTING LEAVE FOR SEALED FILING AND
                   DENYING MOTION FOR RECONSIDERATION

       On November 19, 2020, the defendant filed a renewed motion for compassionate release.

The Court denied that motion because it did not indicate that counsel for the defendant had sought

concurrence in the relief requested, there was no representation that the “renewed” request for

compassionate release had been properly administratively exhausted, and the motion appeared

largely to comprise an untimely request for reconsideration of the Court’s prior ruling denying a

request for release on the same grounds. On December 8, 2020, the defendant filed yet another

motion, which he has captioned as an “emergency second renewed motion for compassionate

release.” He also contemporaneously filed a stipulation to permit the filing of his medical records

under seal. The request for the sealed filing will be granted. The renewed motion, the gravamen

of which is merely another untimely request for reconsideration, will be denied.

       In his “emergency second renewed motion,” the defendant asserts that the Court

erroneously imposed a requirement of “issue exhaustion” on his “renewed” request for release,

because the renewed motion “does not assert new grounds for release,” and the defendant instead

“relies on the same underlying conditions and demographic characteristics as he did when he first

sought release from this Court.” The defendant points out that in a recent decision this Court
Case 2:17-cr-20018-DML-MKM ECF No. 68, PageID.1186 Filed 12/10/20 Page 2 of 4




rejected the government’s position that a prisoner moving for compassionate release was

procedurally barred from seeking judicial review because the movant had not recited certain

specific (or recently altered) circumstances in his administrative petition. See United States v.

Williams, No. 15-20462, 2020 WL 4040706, at *2 (E.D. Mich. July 17, 2020) (“[T]he statutory

ground for the request has not changed from when it first was submitted; the defendant seeks now,

as he did at the administrative level, release based on ‘extraordinary and compelling

circumstances,’ under the authority of 18 U.S.C. § 3582(c)(1)(A)(i). He described several

circumstances in his administrative petition that he felt were extraordinary and compelling. He

now advances others, which have arisen since the request first was tendered. But the underlying

authority and ground for the relief sought has not changed, and it would be inappropriate under

the circumstances to impose any further exhaustion requirement, which in any event is not

mandated in any plain terms of the statute.”).

       The holding in Williams readily is distinguishable, because there the question was whether

the prisoner had made sufficient efforts to secure release through administrative channels before

proceeding to seek judicial review. The question presented by the instant motion is what procedure

a prisoner must follow after he has been denied relief by prison authorities and the Court, if he

then wants to mount a renewed campaign for release based on “new information” about his medical

condition. In the circumstances of a global pandemic, where the imminent threat to an inmate’s

health may escalate day by day as fresh outbreaks take hold in a prison, or the prisoner’s medical

condition materially worsens, there are sound reasons to forego overly formalistic rejections of

initial motions seeking judicial review, at least where the prisoner has made a diligent effort to

seek release from prison authorities and his plea has been denied or ignored. The same concerns

are not present where the inmate already has sought and received full consideration of his request




                                                 -2-
Case 2:17-cr-20018-DML-MKM ECF No. 68, PageID.1187 Filed 12/10/20 Page 3 of 4




by the Court, the grounds presented fully were considered, and the Court simply was not persuaded

that discretionary relief was justified. Once that has occurred, the prisoner has two options for

seeking further review: (1) filing of a timely motion for reconsideration, or (2) taking a direct

appeal. Here, the movant has done neither.

       What a prisoner categorically may not do is simply file and re-file and re-file again the

same request for relief on the same factual and legal bases, without regard to the procedural

requirements for seeking further attention from the Court. Nor may the prisoner commence a fresh

effort to secure release and skip steps by trying to go directly to court without first adequately

pursuing a newly grounded request for relief through the administrative process. If the motion

merely reasserts the “same grounds” for release that previously fully were considered and passed

upon by the Court, then the present motion merely is a request for the Court to reconsider its ruling

denying the defendant’s prior motion for compassionate release, traversing the same legal and

factual ground. But the instant motion was filed well beyond the 14-day deadline for seeking

reconsideration of that prior ruling. E.D. Mich. LR 7.1(h)(1). If, having previously sought and

obtained fulsome judicial consideration of a properly exhausted request for release, the defendant

now wants to advance a new request based on “new information” that never previously has been

presented either to prison authorities or to the Court, then the law is clear about what the movant

must do: as in every other instance, he must exhaust available administrative remedies before

seeking judicial review. United States v. Alam, 960 F.3d 831 (6th Cir. 2020).

       Accordingly, pursuant to the stipulation of the parties, it is ORDERED that the defendant

is permitted to file UNDER SEAL Exhibits 1, 5-8, 12, 23-24, and 30 of his second renewed

motion for compassionate release.




                                                -3-
Case 2:17-cr-20018-DML-MKM ECF No. 68, PageID.1188 Filed 12/10/20 Page 4 of 4




      It is further ORDERED that the defendant’s emergency second renewed motion for

compassionate release (ECF No. 66) is DENIED.

                                                   s/David M. Lawson
                                                   DAVID M. LAWSON
                                                   United States District Judge

Dated: December 10, 2020




                                          -4-
